Citation Nr: 1413446	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a 30 percent rating for supraventricular tachycardia as of January 7, 2009 (rather than just as of February 12, 2012).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection his claim of entitlement to service connection for supraventricular tachycardia and assigned an initial 10 percent disability rating retroactively effective from May 31, 2005, the date of receipt of his claim.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability may have been more severe than at others.).

In an October 2012 rating decision since issued during the pendency of this appeal, the RO granted a higher 30 percent rating effective February 12, 2012, the date of the most recent VA compensation examination assessing the severity of this disability.  In November 2012, in response, the Veteran submitted a substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2013). 

In February 2014, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - also commonly referred to as a Travel Board hearing.  A Transcript of the proceedings is of record.  At the outset of the hearing, the Veteran clarified that he was content with the higher 30 percent rating he had received during the pendency of his appeal for his supraventricular tachycardia, but that he believes the effective date of this higher rating should be January 7, 2009, the date of a prior VA compensation examination that noted slight enlargement of portions of his heart, rather than the February 12, 2012 date that the RO assigned for this higher rating, coinciding with his more recent VA compensation examination.  Therefore, the only consideration before the Board is whether he is entitled to this higher 30 percent rating for his supraventricular tachycardia as of this earlier date - January 7, 2009, rather than just as of February 12, 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is initially presumed a Veteran is seeking the highest possible rating for a disability, but that he or his representative may instead indicate satisfaction with a lesser rating, albeit greater rating than he initially had, to define the scope and parameters of the appeal).

A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

Resolving all reasonable doubt in his favor, there was echocardiogram indication of cardiac hypertrophy (an enlarged heart) even during the Veteran's prior January 7, 2009, VA compensation examination on account of his supraventricular tachycardia.


CONCLUSION OF LAW

The criteria are met for the higher 30 percent rating for this supraventricular tachycardia as of January 7, 2009 (so not just as of February 12, 2012).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.15, 4.21, 4.124a, Diagnostic Code (DC) 7011 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

Because this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The RO provided the Veteran this required SOC in January 2009 citing the applicable statutes and regulations governing the rating for his supraventricular tachycardia and containing discussion of the reasons and bases for not assigning a higher initial rating.  Also a rating decision and subsequent SSOC, both issued in October 2012 following the increase in the rating for the disability, discussed the reasons and bases for not assigning an even greater rating.  He therefore has received all required notice concerning this claim.  


B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs), 
post-service VA treatment records, and post-service private treatment records he identified as potentially relevant have been obtained and associated with his claims file to the extent obtainable.  He has not identified any other records or evidence needing to be obtained.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  VA cardiovascular examinations were performed in July 2007, January 2009, and February 2012.  These examinations, particularly those performed in January 2009 and February 2012, include consideration of the Veteran's medical history and set forth findings enabling the Board to make a fully-informed decision on this claim regarding the appropriate evaluation for this service-connected disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating there has been a material change in the severity of this disability since the most recent VA examination.  And, indeed, the Veteran and his representative indicated their satisfaction with the higher rating the Veteran received based on the results of that most recent VA examination.  They are only disputing, instead, what amounts to the effective date of this higher rating, contending there were relevant findings even during the immediately preceding VA examination to permit assigning this higher rating even as of the date of that earlier examination.  See additional examination is not needed to decide this claim. See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was conducted).

C.  Compliance with Hearing Officer's Duties

As already alluded to, the Veteran testified at a Travel Board hearing in February 2014 before the undersigned VLJ of the Board.  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, during the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claim that were lacking to substantiate it.  In addition, the presiding VLJ discussed the evidence that the Veteran asserted established his entitlement to the higher rating for his supraventricular tachycardia as of an earlier date and ensured this evidence was in the record substantiating this allegation.

Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claim based on the current record.

D.  VCAA Conclusion

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with this claim.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Moreover, the Board is fully granting the claim since the Board is assigning the requested earlier effective date for the higher rating the Veteran is satisfied with.  Thus, ultimately, even were the Board to assume for the sake of argument there has not been compliance with the duty-to-notify-and-assist obligations, this would be inconsequential and therefore at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accordingly, the Board will proceed with appellate review of this claim.

II.  Increased Rating

As already mentioned, the Veteran contends that he is entitled to the higher 30 percent rating for his service-connected supraventricular tachycardia as of an earlier effective date, specifically, as of January 7, 2009, rather than just as of February 12, 2012.

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial-rating cases, as well).

As it currently stands, from January 7, 2009 to February 12, 2012, the Veteran's supraventricular tachycardia was rated as 10-percent disabling under DC 7099-7011, based on the need for continuous medication.  38 C.F.R. § 4.104, DC 7011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. §§ 4.20 and 4.27 (2012).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.  Diagnostic Code 7011 concerns ventricular arrhythmias.


Under DC 7011, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.

Further, even if the requirements for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) are met, METs testing is required in all cases except where there is medical contraindication.  38 C.F.R. § 4.100.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective October 6, 2006. However, a review of the regulations both prior to and after October 6, 2006 reveals that the relevant provisions in DC 7011 remain unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006). 

B.  Evidence & Analysis

Given the above parameters, the Board finds there is sufficient medical evidence of record to grant the Veteran's claim for the higher 30 percent rating for his supraventricular tachycardia as of the earlier effective date requested - that being January 7, 2009 under 38 C.F.R. § 4.104, DC 7099-7011.  The most pertinent and probative evidence during this earlier period is provided by the January 2009 VA cardiac examination report and contemporaneous private treatment records from January and February 2009 assessing the severity of his heart disability.

The private treatment records dated in January 2009 reflect a diagnosis of supraventricular tachycardia after a cardiolite stress test had revealed a normal cardiolite distribution in all segments visualized on both the stress and delayed images, and occasional premature ventricular contractions.  Additionally, a February 2009 private radiology report reflects that chest X-rays were unremarkable for heart problems.

During the VA cardiology examination on January 7, 2009, the examiner observed occasional premature atrial contractions.  On echocardiogram testing, the examiner found a slightly enlarged left ventricle, albeit good systolic function.  Additionally, the examiner noted mild left atrial enlargement, though no diastolic or valvular dysfunction.  The left ventricle ejection fraction was 56 percent, and the Veteran's METs were 14-15.

So the METs finding of record does not meet the criteria for the 30 percent rating under DC 7011.  Nonetheless, while the private treatment records were unremarkable for any hypertrophic changes of the heart, the report of the January 7, 2009 VA examination provides at least some probative evidence of cardiac hypertrophy on echocardiogram.  See 38 C.F.R. § 4.104, DC 7011.  Based on the results of that echocardiogram testing, the VA examiner found a slightly enlarged left ventricle and mild left atrial enlargement, so cardiac hypertrophy, which, if present, warrants a 30 percent evaluation under DC 7011.  See id.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 898 (32nd ed. 2012) (hypertrophy).  

Thus, although there is contradictory evidence of record, namely, the February 2009 private radiology report reflecting a normal heart X-ray, still when resolving all reasonable doubt in the Veteran's favor the Board finds that his supraventricular tachycardia symptoms more closely approximate the requirements for the 30 percent disability rating, rather than the lesser 10 percent rating, even as of January 7, 2009.  38 C.F.R. §§ 4.3, 4.7.

The Veteran does not claim, and the evidence of record does not show, entitlement to a rating higher than 10 percent even before January 7, 2009.  His rating was assigned based on his need for continuous medication for his diagnosed arrhythmia.  There is no evidence that his disability manifested in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7011.  Moreover, prior to January 7, 2009, there is no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Id.

Additionally, the Veteran does not claim, and the evidence of record does not show, entitlement to a rating higher than 30 percent since January 7, 2009.  There is no evidence that he has had more than one episode of congestive heart failure (CHF) within the past year, or that a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7011.  Moreover, there is no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, no other DCs are potentially applicable that might provide him an even higher rating for any of the time periods at issue.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Any change in DC by a VA adjudicator must be specifically explained.).  Other DCs for evaluating diseases of the heart have similar rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, DCs 7000-7007, 7015-7020.  Additionally, to warrant a rating higher than 10 percent, DC 7010 (supraventricular arrhythmias) requires paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  See 38 C.F.R. § 4.104, DC 7010.  However, in the Veteran's case, those specific types of manifestations are not shown by the evidence.  

Therefore, this claim of entitlement to the higher 30 percent rating as of the earlier effective date requested - namely, January 7, 2009 - is granted.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(o)(1) (2013).


ORDER

As of January 7, 2009 (so not just as of February 12, 2012), the higher 30 percent rating is granted for the Veteran's supraventricular tachycardia, subject to the statutes and regulations governing the payment of retroactive VA compensation. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


